Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 1, 2015

                                     No. 04-15-00143-CV

                             IN THE INTEREST OF M.J.A.G.,

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-00911
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
       This is an accelerated appeal. Appellant’s brief was originally due on April 27, 2015. No
such brief has been filed.

        We, therefore, ORDER appellant’s attorney to file appellant’s brief on or before May 19,
2015. NO EXTENSIONS WILL BE GRANTED. If appellant’s brief is not filed by that date,
we will abate this appeal to the trial court for an abandonment hearing. See TEX. FAM. CODE
ANN. §107.013(a)(1) (giving indigent persons a right to counsel in parental-rights termination
cases); In re M.S., 115 S.W.3d 534, 544 (Tex. 2003) (holding that this right to counsel includes
the right to effective counsel).


                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court